DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, and 13 allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record fails to disclose singly or in combination or render obvious A system for video storage comprising: a first control node, a second control node and at least two storage nodes, wherein 
the at least two storage nodes are configured for storing video data; 
each of the first control node and the second control node comprises a signal agent module, and each of the at least two storage nodes comprises a data agent module; 
the signal agent module of the first control node is configured for receiving a service request from a third-party platform based on a predetermined signal protocol through a preset virtual IP address, and transmitting an instruction to the data agent module of a designated storage node based on the service request; 
the second control node is configured for starting the signal agent module of the second control node after determining that the first control node is unavailable; 
the signal agent module of the second control node is configured for receiving a service request from the third-party platform based on the predetermined signal protocol through the preset virtual IP address, and transmitting an instruction to the data agent module of a designated storage node based on the service request; and 
the data agent module of the designated storage node is configured for transmitting video data to the third-party platform according to the received instruction, based on the predetermined signal protocols, 
wherein only one of the signal agent module of the first control node and the signal agent module of the second control node is registered at one third-party platform at any time.
Noguchi et al. (US 20100138625), Kumar et al. (US 20170094002), Evens (US 20150081767), and Ueno (US 20120263186) are the closest prior art relating to the applicant’s claimed invention.

Noguchi teaches an access node, control node, management node, disk nodes, with communication between each node by way of an individual communication interface in each node, the management node managing the multi-node storage, wherein the storage node manages access to the data in storage according to a request from an access node or control node, the access node performs data access to the disk 

Kumar teaches a switch to determine the storage nodes based on the network flow identified, and determining based on feedback whether another service function chain is available, and forwarding the network packet to a destination computing node based on the determination that it is unavailable.  However, Kumar does not explicitly teach receiving a request through a preset virtual IP address, a data agent module of a designated storage node configured for transmitting video data to the third party platform based on the predetermined signal protocol, or wherein only one of the signal agent module of the first control node and the signal agent module of the second control node is registered at one third-party platform at any time.

Evens teaches client requests to the application distributed to the servers that share a VIP profile.  However, Evens does not explicitly teach a data agent module of a designated storage node configured for transmitting video data to the third party platform based on the predetermined signal protocol, or wherein only one of the signal 

Ueno teaches a relay unit that relays communication between a plurality of terminals based on a predetermined communications protocol, receiving data from any of the plurality of terminals, transmitting the extracted contents data and address data of the terminal, and setting a flow to a destination by using flow data specified from the controller.  However, Ueno does not explicitly teach wherein only one of the signal agent module of the first control node and the signal agent module of the second control node is registered at one third-party platform at any time.

With respect to claim 7, the prior art of record fails to disclose singly or in combination or render obvious A method for video data transmission based on a system for video storage, wherein the system for video storage comprises: a first control node, a second control node, and at least two storage nodes for storing video data; each of the first control node and the second control node comprises a signal agent module; each of the at least two storage nodes comprises a data agent module; the signal agent module of the first control node is configured for receiving a service request from a third-party platform based on a predetermined signal protocol through a preset virtual IP address, and transmitting an instruction to the data agent module of a designated storage node based on the service request; and the method comprises: 
starting, by the second control node, the signal agent module of the second control node after the second control node determines that the first control node is unavailable; 
receiving a service request from the third-party platform based on the predetermined signal protocol through the preset virtual IP address, and transmitting an instruction to the data agent module of a designated storage node based on the service request, by the signal agent module of the second control node; and 
transmitting, by the data agent module of the designated storage node, video data to the third-party platform according to the received instruction, based on the predetermined signal protocols, 
wherein only one of the signal agent module of the first control node and the signal agent module of the second control node is registered at one third-party platform at any time.
Noguchi et al. (US 20100138625), Kumar et al. (US 20170094002), Evens (US 20150081767), and Ueno (US 20120263186) are the closest prior art relating to the applicant’s claimed invention.

Noguchi teaches an access node, control node, management node, disk nodes, with communication between each node by way of an individual communication interface in each node, the management node managing the multi-node storage, wherein the storage node manages access to the data in storage according to a request from an access node or control node, the access node performs data access to the disk 

Kumar teaches a switch to determine the storage nodes based on the network flow identified, and determining based on feedback whether another service function chain is available, and forwarding the network packet to a destination computing node based on the determination that it is unavailable.  However, Kumar does not explicitly teach receiving a request through a preset virtual IP address, a data agent module of a designated storage node configured for transmitting video data to the third party platform based on the predetermined signal protocol, or wherein only one of the signal agent module of the first control node and the signal agent module of the second control node is registered at one third-party platform at any time.

Evens teaches client requests to the application distributed to the servers that share a VIP profile.  However, Evens does not explicitly teach a data agent module of a designated storage node configured for transmitting video data to the third party platform based on the predetermined signal protocol, or wherein only one of the signal 

Ueno teaches a relay unit that relays communication between a plurality of terminals based on a predetermined communications protocol, receiving data from any of the plurality of terminals, transmitting the extracted contents data and address data of the terminal, and setting a flow to a destination by using flow data specified from the controller.  However, Ueno does not explicitly teach wherein only one of the signal agent module of the first control node and the signal agent module of the second control node is registered at one third-party platform at any time.

Claims 2-6, 8-11, and 13 are allowable as being dependent from the allowable claims 1 and 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYCEE IMPERIAL/Examiner, Art Unit 2426 


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426